EXHIBIT 10.9 SIXTH AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AND DEVELOPMENT AGREEMENT THIS SIXTH AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AND DEVELOPMENT AGREEMENT (this “ Amendment ”) is made as of the 21st day of March, 2014, by and among ALEXANDER’S, INC., a Delaware corporation, on behalf of itself and each of the subsidiaries listed in Exhibit B attached hereto (“ Alexander’s ”), having an address at 210 Route 4 East, Paramus, New Jersey 07652, (sometimes hereinafter referred to as “ Owner ”), and VORNADO MANAGEMENT CORP., a New Jersey corporation, having an office at 210 Route 4 East, Paramus, New Jersey 07652 (“ Manager ”). R E C I T A L S A. WHEREAS, Alexander’s and Manager have heretofore entered into that certain Amended and Restated Management and Development Agreement, dated July 3, 2002, as amended by First Amendment to Amended and Restated Management and Development Agreement dated as of July 6, 2005, Second Amendment to Amended and Restated Management and Development Agreement dated as of December 20, 2007, Third Amendment to Amended and Restated Management and Development Agreement dated as of November 30, 2011, Fourth Amendment to Amended and Restated Management and Development Agreement dated as of August 1, 2012 and Fifth Amendment to Amended and Restated Development Agreement dated December 1, 2012 (as so amended, the “ Development Agreement ”). B. WHEREAS , Owner and Manager desire to amend the Development Agreement. NOW THEREFORE , in consideration of Ten Dollars ($ 10.00) and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, Owner and Manager hereby agree as follows to the following amendments to be effective from and after January 1, 2014 (the “ Effective Date ”): 1 Management Fee . The first sentence of Article III, Section A is hereby amended to read as follows: “Owner shall pay Manager, as Manager’s entire compensation for the services rendered hereunder in connection with the management of the Properties and the management of Owner, a management fee (the “ Management Fee ”) equal to Two Million Three Hundred Eighty Thousand Dollars ($2,380,000.00) per annum, payable in equal monthly installments, in arrears, in the amount of $198,333.33 on the tenth day of each calendar month beginning with the first calendar month after the Effective Date”. 2 Counterparts . This Amendment may be executed in several counterparts, each of which shall be deemed an original, and all of such counterparts together shall constitute one and the same instrument. 3 Defined Terms . All terms capitalized but not defined herein shall have the same meaning ascribed to such terms in the Development Agreement. The marginal headings and titles to the paragraphs of this Amendment are not a part of this Amendment and shall have no effect upon the construction or interpretation of any part hereof. 4 Amendment . This Amendment is incorporated into and made a part of the Development Agreement, and the Development Agreement and all terms, conditions and provisions of the Development Agreement are ratified and confirmed in all respects and is and shall continue to be in full force and effect as modified and amended hereby. 5 Governing Law . This Amendment shall be governed by and construed in accordance with the laws of the State of New York. 6 No Modification . This Amendment constitutes the entire understanding of the parties with respect to the subject hereof and may not be amended except in a writing executed by the parties hereto. 7 Successors and Assigns . This Amendment shall be binding upon and inure to the benefit of the parties hereto, and their successors and permitted assigns. [signature page follows] - 2 - IN WITNESS WHEREOF, the parties have executed this Amendment as of the date first above written. OWNER : ALEXANDER’S, INC., a Delaware corporation By: /s/ Steve Santora Name: Steve Santora Title: Assistant Secretary MANAGER : VORNADO MANAGEMENT CORP., a New Jersey Corporation By: Vornado Realty L.P., as sole member By: Vornado Realty Trust, its general partner By: /s/ Joseph Macnow Name: Joseph Macnow Title: Executive Vice President and Chief Administrative Officer - 3 -
